AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                  for the
                                                         District of South Carolina


               Thomas Raymond Firriolo,
                            Plaintiff
                               v.                                            Civil Action No.        6:18-cv-01034-DCC
                                                                     )
 Larry J. Merio, CEO, L.L.C., CVS Pharmacy #2331,                    )
                                                                     )
    Greenville, South Carolina; Corrine Beckwith,
                                                                     )
  Partner, L.L.C., CVS Pharmacy #2331, Greenville,
                                                                     )
 South Carolina; John or Jane Doe, Manager, L.L.C.,
  CVS Pharmacy #2331, Greenville, South Carolina,
                          Defendants


                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)                  the amount of                 dollars ($   ),
which includes prejudgment interest at the rate of              %, plus postjudgment interest at the rate of          %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                              .
O other: the plaintiff, Thomas Raymond Firriolo, shall take nothing of the defendants; Larry J. Merio, Corrine
Beckwith, and John or Jane Doe, from the complaint filed pursuant to 28 U.S.C. § 1331 and this action is dismissed
without prejudice.

This action was (check one):
 tried by a jury, the Honorable                             presiding, and the jury has rendered a verdict.

 tried by the Honorable                           presiding, without a jury and the above decision was reached.

O decided by the Honorable Donald C. Coggins, Jr., United States District Judge, presiding, adopting the Report and
Recommendation set forth by the Honorable Paige J. Gossett, United States Magistrate Judge, which recommended
dismissing the complaint without prejudice.

Date: October 15, 2018                                                      ROBIN L. BLUME, CLERK OF COURT




                                                                                         Signature of Clerk or Deputy Clerk
